Citation Nr: 1441346	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  04-30 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bipolar disorder.  

2.  Whether new and material evidence has been submitted sufficient to reopen the claim for entitlement to service connection for bilateral recurrent pneumothoraces, thoracotomies, pleurectomies, and wedge resection of apical blebs (claimed as lung condition).  

3.  Entitlement to service connection for an acquired psychiatric disorder (other than bipolar disorder), to include posttraumatic stress disorder (PTSD).

4.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a right foot drop.  

5.  Entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU).  



REPRESENTATION

Polly Murphy, Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse (2007); the Veteran (2011 and 2013)


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel


INTRODUCTION

The Veteran had active service from November 1969 to September 1972.  

The issue of entitlement to service connection for PTSD is before the Board of Veterans' Appeals (Board) following an October 2010 Order from the United States Court of Appeals for Veterans Claims (Court) vacating the Board's September 2009 decision with respect to this issue.  The Court's Order granted a September 2010 joint motion for remand (JMR) and returned the matter to the Board for action consistent with the JMR and Court Order.  The issue was originally on appeal from a June 2003 Regional Office (RO) in Muskogee, Oklahoma rating decision.  

The issues of entitlement to TDIU and compensation under 38 U.S.C.A. § 1151 for a right foot drop are before the Board on appeal from the same June 2003 rating decision.  The petitions to reopen claims for service connection for bipolar disorder and bilateral recurrent pneumothoraces are before the Board on appeal from a July 2004 RO rating decision.  

In May 2007, the Veteran testified at a personal hearing before an undersigned Veterans Law Judge (VLJ).  Thereafter, all of the above issues (aside from PTSD) were remanded for additional development in November 2007.  In March 2009 and May 2011, the same issues were again remanded in order to schedule the Veteran for a Travel Board hearing.  

In June 2011, the Veteran presented testimony with respect to the issues currently on appeal at a Travel Board hearing before an Acting VLJ.  In March 2012, the Veteran was informed that this individual was no longer employed by the Board and was offered an opportunity to testify at another hearing.  38 C.F.R. §§ 20.707, 20.717 (2013).  The Veteran indicated in April 2012 that he would like to appear at a video conference hearing.  His claim was subsequently remanded in July 2012 so he could be scheduled for this hearing, and in June 2013, he provided testimony before an undersigned VLJ.  A written transcript of this hearing has been prepared and associated with the Veteran's electronic paperless file (Virtual VA).  In March 2014, the Veteran declined the right to have a hearing before a third VLJ.  Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011). 

The Board notes that the issue of entitlement to service connection for bipolar disorder was previously treated as one requiring new and material evidence to be reopened.  Upon further review, the record reflects that in a rating decision dated in August 2000 the RO declined to reopen the claim for service connection for a bipolar disorder for failure to submit new and material evidence.  At that time, the only personnel records in the file consisted of a February 23, 1972 Board of proceedings.  The Veteran did not appeal the August 2000 decision.  Nonetheless, subsequent to this rating decision, the Veteran's entire service personnel records were associated with the Veteran's claims file on May 23, 2002.  Regulation 38 C.F.R. § 3.156(c) (2001) provides that where new and material evidence consists of a supplemental report from the service department, received before or after the decision has become final, the former decision will be reconsidered by the adjudicating agency of original jurisdiction.  This comprehends official service department records.  Therefore, pursuant to 38 C.F.R. § 3.156(c), VA must reconsider the Veteran's claim.  For these reasons, the issue has been recharacterized as reflected on the title page. 

In addition to the Veteran's physical claims file, there is also an electronic paperless file (Virtual VA) associated with this claim.  The Board has reviewed and considered the additional evidence found on Virtual VA, including the June 2013 hearing testimony, in reaching the below decision.  

The issues of entitlement to service connection for a psychiatric disorder (other than bipolar disorder), to include PTSD, and entitlement to TDIU benefits are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  During a June 2011 hearing, the Veteran through his representative expressed his desire to withdraw the issue of whether new and material evidence had been submitted to reopen a claim of entitlement to service connection for bilateral recurrent pneumothoraces, thoracotomies, pleurectomies, and wedge resection of apical blebs (claimed as lung condition).  This intent was reiterated by the Veteran's representative during the June 2013 hearing before an undersigned VLJ.  The Board received this request prior to the promulgation of a decision.  

2.  The most probative medical opinion evidence of record shows that the Veteran suffered additional disability due to VA hospital care and VA failed to exercise the degree of care that would be expected of a reasonable health care provider.  

3.  There is competent and credible medical opinion evidence that shows that symptoms exhibited by the Veteran in service were initial manifestations of a bipolar disorder, and there is competent and credible medical opinion evidence 
that shows that the symptoms exhibited by the Veteran in service were manifestations of a personality disorder; the Veteran is entitled to the benefit of the doubt. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the Veteran of a Substantive Appeal concerning the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral recurrent pneumothoraces, thoracotomies, pleurectomies, and wedge resection of apical blebs (claimed as lung condition) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  The criteria for entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for an additional disability of right lower extremity radiculopathy with right foot drop and residual urinary difficulties as a result of improper VA medical treatment in September 2001 have been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2013).  

3.  Bipolar disorder was incurred during active duty.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Issue

By a rating decision dated July 2004, the RO, in relevant part, declined to reopen the claim of entitlement to service connection for bilateral recurrent pneumothoraces, thoracotomies, pleurectomies, and wedge resection of apical blebs (claimed as lung condition) for failure to submit new and material evidence.  The Veteran filed a Notice of Disagreement (NOD) in August 2004, which contested these findings.  In February 2005, the RO promulgated a Statement of Case (SOC) that continued the holdings of the July 2004 rating decision.  The Veteran appealed this decision to the Board in March 2005.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a) (2013).  Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c) (2013).

During a June 2011 hearing, the Veteran through his representative expressed his desire to withdraw the issue of whether new and material evidence had been submitted to reopen a claim of entitlement to service connection for bilateral recurrent pneumothoraces, thoracotomies, pleurectomies, and wedge resection of apical blebs (claimed as lung condition).  This intent was reiterated by the Veteran's representative during the June 2013 hearing before the undersigned.  Written transcripts of these hearings have been prepared and associated with the evidence of record.  Hence, there remain no allegations of error of fact or law for appellate consideration as to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue, and the appeal of this issue is dismissed.

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duties to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  In light of the favorable determination being reached, the Board finds that no further discussion of VCAA compliance is necessary as any error that was committed as to either the duties to notify or assist is harmless.

Compensation Benefits under 38 U.S.C.A. § 1151

When a Veteran suffers an injury or an aggravation of an injury resulting in additional disability or death as the result of VA training, hospitalization, medical or surgical treatment, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such disability or death were service connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 require a showing not only that the VA treatment in question resulted in additional disability but also that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability was an event which was not reasonably foreseeable. Those amendments apply to claims for compensation under 38 U.S.C.A. § 1151 which were filed on or after October 1, 1997.  VAOPGCPREC 40-97, 63 Fed. Reg. 31263 (1998).  Therefore, as the Veteran's claim was received after October 1997, this claim must be decided under the current, post- October 1, 1997 version of 38 U.S.C.A. § 1151, as enacted in Public Law No. 104-204.

The Veteran contends that he suffers from right foot drop as a result of VA's failure to properly diagnose him and treat him when he was seen on September 18, 2001, with complaints of right hip pain.  

The record reflects that the Veteran was examined on September 18, 2001, by a VA physician with the initials Q.P.  The Veteran was seen with complaints of right hip pain.  An X-ray of the right hip was taken and no abnormality was demonstrated.  The Veteran reported that his pain was worse with standing and walking.  There was no effusion or erythema at this time and a diagnosis of questionable tendinitis was assigned.  Earlier records do note complaints of back pain, such as a May 2001 VA treatment record indicating that the Veteran was suffering from lumbar back pain involving the right sciatic nerve.  Right foot drop was not noted at this time.  However, the treatment report from September 18, 2001, does not reflect complaints of back pain.  

According to a private treatment note dated September 26, 2001, from the Simpson Chiropractic & Physical Therapy Center, the Veteran presented to the clinic with complaints of lower extremity pain.  Palpation revealed severe tenderness in the right L4-5 area and into the posterior thigh, posterior calf and foot tracing the nerve pathway.  Range of motion was severely limited in all planes.  Testing revealed a positive straight leg raise on the right while seated.  Neurological evaluation revealed decreased/absent reflexes in the right lower extremity.  The magnetic resonance image (MRI) from the previous day was reviewed and the Veteran was diagnosed with disc protrusion L5-S1 on the right, lumbar radiculopathy of the right lower extremity, and significant muscle wasting and weakness of the anterior tibialis muscles on the right foot.  It was felt that the Veteran definitely needed a neurological consultation.  The Veteran reported that these symptoms, as well as right foot dragging, had been present for quite some time.  However, he could not give an exact date.  A handwritten note from the same day reflects right leg pain began "about 2 years ago." 

A VA addendum from Dr. Q.P. dated September 27, 2001 (1256 hours), notes that the Veteran had a magnetic resonance image (MRI) performed at the Cushing Regional Medical Center the previous day and it revealed a disk bulge at the L5-S1 level.  The Veteran was noted to have been referred to Neurosurgery.  

A September 27, 2001 (1500 hours) VA psychiatry note indicated that the Veteran came to the mental health clinic for a follow-up.  The Veteran reported that he had back pain and a MRI showed disc protrusion.  He was upset about not being able to get an appointment with Neurosurgery.  He was "angry about Vets not getting enough care."  

A record from a Cushing Medical Specialist with the initials R.G. dated October 2, 2001, is also of record.  It was noted that the Veteran was complaining of pain in the right leg that was so severe he needed a wheelchair.  The Veteran was assessed as suffering from right L5 radiculopathy.  

The Veteran was admitted to the Cushing Regional Hospital on October 8, 2001.  At the time of admission, the Veteran was diagnosed with lumbar radiculopathy with foot drop of the right lower extremity.  It was determined that the Veteran would benefit from a laminectomy and/or other surgical procedure.  A neurological consult was performed on October 11, 2001, and the Veteran was deemed to be suffering from sacral 1 radiculopathy, right, secondary to herniated nucleus pulposus.  He was scheduled for surgery on October 16, 2001.  

The Veteran subsequently underwent surgery on October 16, 2001.  The Veteran was noted to be suffering from S1 radiculopathy, right, secondary to herniated nucleus pulposus.  An L5-S1 partial hemilaminectomy and microdiskectomy were performed.  The surgical report notes that there was a large fragment trapped in the nerve root as it entered into the neural foramen.  The Veteran was discharged the following day and his condition was noted to be improved.  On October 30, 2001, the Veteran was prescribed a prosthetic device for his continuing right foot drop.  

A December 2001 statement prepared by a private physician with the initials T.A. is also of record.  According to this physician, Dr. Q.P. performed a cursory examination.  The Veteran subsequently went to another hospital where he was diagnosed with sciatica.  A subsequent MRI revealed a right lateral disc protrusion.  Dr. T.A. also stated that the Veteran reported taking a note to Dr. Q.P. at the VA indicating that he would benefit from an ankle/foot orthotic device.  The Veteran claimed that Dr. Q.P. ignored this note and never referred him to neurosurgery.  Dr. T.A. stated that it "seems apparent" after a review of the records that a failure to diagnose the Veteran's problem initially resulted in a permanent neurological deficit in this individual.  According to Dr. T.A., had the Veteran been referred to neurosurgery as per the note, "perhaps" he would not be experiencing his current disability.  

In a January 2002 letter, Dr. R.G. noted that the October 2001 surgery was a "surgical emergency."  

The record contains a statement dated April 2003 and prepared by a VA physician with the initials C.P.  Dr. C.P. indicated that he had reviewed all of the records made available to him by the VAMC concerning the Veteran, including VA treatment records and records from the Cushing Regional Hospital.  He also reviewed the above letter prepared by Dr. T.A. dated December 2001.  Dr. C.P. reviewed the Veteran's history, noting that he was seen by Dr. Q.P. on September 18, 2001.  His chief complaint at that time was "right hip pain times 1 month with no history of injury.  Pain worse with standing and walking.  Naproxen helps some."  Physical examination revealed the right hip to be inward with some discomfort.  An X-ray was deemed to be unremarkable and a diagnosis of questionable tendonitis was assigned.  The Veteran was treated with medications and scheduled for a follow-up visit.  An addendum record dated September 27, 2001, revealed that the Veteran had an MRI the previous day at Cushing Regional Hospital which revealed a disk bulge at the L5/S1 level.  The Veteran was referred to neurosurgery.  Subsequent records note that the Veteran had back surgery on October 16, 2001, due to right foot drop.  

Dr. C.P. noted that some medical records did document the presence of low back pain, joint pain, and right sciatic nerve pain.  Dr. C.P. concluded that the Veteran did have a long-standing history of pain, some of which was suggestive of a radicular pattern.  During his September 18, 2001, visit with Dr. Q.P., the main complaint was right hip pain worsening with standing and walking.  Dr. C.P. maintained that in a patient with a history of radicular pain and with new symptoms, the examination should include, at a minimum, documentation of strength, reflexes, bladder and bowel control, as well as straight leg raising.  This was evidently not performed at this time.  As such, Dr. C.P. concluded that this presented a faulty documentation of pertinent data in a patient with suspicion of radiculopathy.  Nevertheless, the records available did not indicate that the Veteran had foot drop prior to the September 18, 2001, visit.  Surgery was subsequently performed, and Dr. C.P. noted that in general, the goal of surgery was to prevent further damage from happening and a reasonable expectation for the possibility of persistence of pain and some degree of motor weakness should be discussed with the patient.  It did not appear to Dr. C.P. that the Veteran had a good understanding of these possible risks.  In summary, Dr. C.P. opined that there was faulty documentation on the part of Dr. Q.P. on September 18, 2001.  Dr. C.P. indicated that he would supply further clarification if necessary once he reviewed a particular note from Dr. A.  

In June 2003, Dr. C.P. submitted an addendum to his previous statement.  Dr. C.P. noted that he had now reviewed a note from Dr. A. dated September 24, 2001, and after reviewing this note, it was evident that the Veteran presented to Cushing Regional Hospital where, according to the documentation presented in the chart, he had right buttock pain radiating into the right leg and foot.  The Veteran reported that this had been happening for the past 1 to 2 months.  Examination did not reveal any weakness, but only a positive straight leg raising test and an absent right ankle jerk.  Dr. A. subsequently referred him for treatment and a MRI.  Dr. C.P. concluded that there was no clear evidence that the Veteran's motor deficit was related to his visit with his VA physician on September 18, 2001.  The chart did not document any subjective complaints of weakness at this time, and this fact was confirmed by a treatment note prepared six days later in which there were no subjective or objective signs of weakness.  In the absence of any motor symptoms or signs, chronic low back pain, even with radicular type of symptoms, did not represent a surgical emergency.  Therefore, Dr. C.P. indicated that he was once again unable to find any clear relationship between the September 18, 2001, visit and the current disability mentioned by the Veteran.  Dr. C.P. further stressed that the surgery, as well as the onset of weakness, was documented at an outside facility, and as such, the issue of the current disability should probably be referred to that facility and to that time period.  

In response, the Veteran's representative submitted a July 2013 medical opinion from orthopedic surgeon Dr. D.M.  Dr. D.M. reported that he reviewed the Veteran's claims file, including VA examinations and private medical records, and he also interviewed the Veteran.  Dr. D.M. indicated that he agreed with Dr. T.A.'s opinion that Dr. Q.P. failed to meet the standard of care in his treatment of the Veteran.  The Veteran had prior VA evaluations for his back and right lower extremity in May/June 2000, and on November 21, 2000 and April 23, 2001.  Dr. D.M. maintained that all medical students were taught that an accurate and complete history and physical examination should be performed in order to make an accurate diagnosis.  Dr. Q.P. was negligent in both the history and physical exam that he performed on September 18, 2001, and particularly in his evaluation of the Veteran on September 27, 2001.  Dr. D.M. noted that Dr. Q.P.'s history was completely inadequate.  He recorded that the Veteran's only problem was right hip pain but he did not document that the Veteran had been experiencing back pain along with right lower extremity radiculopathy.  The record reflected that the Veteran had had significant back pain and right lower extremity radiculopathy by looking at numerous healthcare records that were done within five to ten days following Dr. Q.P.'s initial evaluation.  Dr. Q.P. focused solely on the Veteran's right hip.  Dr. D.M. maintained that had Dr. Q.V.P. checked the Veteran's feet for weakness, unquestionably there would have been weakness of the right foot dorsal flexion because the Veteran had a complete foot drop within several days of having been evaluated by Dr. Q.P.  Dr. D.M. reiterated that Dr. Q.P.'s exam was "without question below the standard of care."  His complete exam consisted of stating that there was tenderness about the hip, and that there was no effusion of the right hip or erythema.  Dr. D.M. observed however that it was impossible to tell if there was an effusion of the hip joint, and there would not be any erythema about the right hip unless the Veteran had a significant soft tissue infection.  If Dr. Q.P. was concerned about the right hip then he should have conducted a range of motion test to see if there was loss of motion or pain on motion.  [The Board notes that the September 18 record does in fact include a notation of "FROM with some discomfort."]  Also, Dr. D.M. observed that Dr. Q.P. did not have a differential diagnosis but rather had a working diagnosis of questionable tendinitis.  The value of a differential diagnosis is to rule out the more serious pathology that may be present.  Although Dr. Q.P. requested a neurosurgical consult on September 27, 2001, this should have been a "stat consult" in view of the progressive neurological deficits that were obviously present on September 27.  As far as was known, the consult never reached the Neurosurgical Department.  By October 2, 2001, the Veteran's pain was so severe that he needed a wheelchair.  Dr. D.M. contended that there was an obvious significant progression of the Veteran's neurological symptoms from September 18 through September 27.  Dr. D.M. indicated that a foot drop was reversible depending upon how much damage was done to the lumbar nerve root, and in this case, it appeared that likely that by the end of the first week of October, the foot drop was irreversible.  Dr. D.M. maintained that he felt "strongly" that Dr. Q.P. should have been able to make the correct diagnosis on September 18 of acute low back pain with right lower extremity radiculopathy and that if he had made the correct diagnoses a MRI could have been carried out within the next 24 to 28 hours.  

In regard to Dr. C.P.'s opinion, Dr. D.M. noted that the opinion was partially based on the fact that there were no subjective complaints of weakness, and no findings related to strength, reflexes, bladder/bowel control, and straight leg raising, and that when the Veteran presented six days later to Dr. A. with similar symptoms, there were no subjective or objective signs of weakness.  Dr. D.M. maintained that part of the problem regarding these various signs/symptoms was that Dr. Q.P. never performed any of these tests.  He never recognized that there was a back or lower extremity radiculopathy; therefore, he never examined the Veteran for any muscle weakness, reflex changes, or straight leg raising, or inquired into loss of bladder/bowel control.  Notably, Dr. A. did diagnose acute low back pain with lower extremity radiculopathy, and he found a loss of the right Achilles tendon reflex and positive straight leg raising exam.  

Dr. D.M. concluded by opining that within a reasonable degree of medical certainty, Dr. Q.P. on September 18 and September 27 was not qualified to accurately assess the Veteran's problem.  The September 18 evaluation was "absolutely below the standard of care."  Within a reasonable degree of medical certainty Dr. Q.P. fell below the standard of care on September 27 when he failed to recognize the progression of neurological symptoms that were obvious and had been pointed out by a chiropractor.  Within a reasonable degree of medical certainty the Veteran's progressive neurological symptoms represented a surgical emergency on September 27.  Dr. D.M. maintained that it was "more likely than not" that the foot drop deficit was still correctable, and by failing to recognize the progressive neurological deficit the Veteran was in danger of developing urinary and/or bowel incontinence.  Dr. D.M. noted that it was Dr. Q.P.'s responsibility to take the Veteran directly over to the Orthopaedic or Neurosurgical Department for an emergency evaluation on September 27.  Dr. D.M. indicated that at the present time the Veteran has a severe radiculopathy involving his right lower extremity with complete right foot drop.  Within a reasonable degree of medical certainty the Veteran's right foot drop and residual urinary difficulties could have been prevented.  

There is conflicting medical opinion evidence of record as to whether the Veteran suffered additional disability due to VA hospital care and whether VA failed to exercise the degree of care that would be expected of a reasonable health care provider.  The Board must therefore weigh the credibility and probative value of these opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  The Board is persuaded by the favorable opinion provided by Dr. D.M. because it is based on a comprehensive review of the relevant medical evidence of record, and it is based on sound medical principles.  The Board finds particularly persuasive Dr. D.M.'s response to Dr. C.P.'s opinion that there were no significant findings shown on examination on September 18 and that when the Veteran presented six days later to Dr. A. with similar symptoms, there were no subjective or objective signs of weakness.  According to Dr. D.M., the appropriate tests in light of the Veteran's history were not conducted so significant findings could not be recorded.  Also, despite Dr. C.P.'s finding that there were no subjective or objective signs of weakness shown on Dr. A.'s exam, significantly, as pointed out by Dr. D.M., Dr. A. nevertheless found a loss of the right Achilles tendon reflex and a positive straight leg raising exam after appropriate testing which then prompted the MRI.  For these reasons, the Board assigns the greatest evidentiary weight to Dr. D.M.'s opinion.  In so doing, the weight of the record shows that the Veteran suffered additional disability due to VA hospital care and VA failed to exercise the degree of care that would be expected of a reasonable health care provider.  Accordingly, entitlement to compensation under 38 U.S.C.A. § 1151 for right lower extremity radiculopathy with right foot drop and residual urinary difficulties is warranted. 

Service Connection- Bipolar Disorder

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).  In order to establish service connection for a claimed disorder, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2013).

The presumption of soundness applies only when a disease or injury not noted upon entry to service manifests in service, and a question arises as to whether it preexisted service.  Gilbert v. Shinseki, 26 Vet. App. 48, 55 (2012).  

The Veteran's service treatment records indicate that he was referred for a mental status evaluation in April 1971 due to signs of immature and inappropriate behavior.  The examination was performed by the Chief of Neuropsychiatry.  Mental status examination revealed that he was a troubled young man who was very concerned about "being a man" and "making it" in the United States Marine Corps. There were no signs or symptoms of any disease or disorder considered disqualifying.  Significantly, the examiner indicated that the Veteran's present illness revealed that he had no difficulty in the Marines prior to assignment at the Marine Barracks in Bangor.  However, following his arrival eight months prior, he had accumulated numerous offenses ranging from unauthorized absences, disobeying lawful orders, destroying government property, and disrespect.  He was highly motivated to change and wanted to adjust to the Marines.  The examiner indicated that the Veteran's past history revealed considerable difficulty with authority figures. He was noted to have gradually improved his ability to deal with such persons over the past several years and was still improving. The examiner diagnosed the Veteran with adolescent adjustment reaction.  No treatment was deemed necessary at that time. Separation examinations dated in 1972 revealed normal psychiatric examinations.  The Veteran's personnel records reveal that in January 1972 he was recommended for an undesirable discharge by reason of unfitness due to his frequent involvement of a discreditable nature with military authorities. He was noted to have received five non-judicial punishments (NJPs) and one summary court-martial since his enlistment in November 1969. The offenses for which he was convicted ranged from disobedience of a commissioned officer to unauthorized absence. The records indicate that the Veteran spent a minimal amount of confinement in a correctional facility.  The Veteran was ultimately discharged under honorable conditions.

The foregoing evidence shows that no bipolar disorder was noted on the Veteran's entrance examination.  No question has arisen as to whether a bipolar disorder preexisted service.  Rather, there is conflicting medical opinion evidence of record as to whether symptomatology noted in service is related to the Veteran's current diagnosis of bipolar disorder. 

In this regard, the Board observes that in a January 1999 VA treatment report, Dr. G.D. noted that the Veteran reported that he had always had mood swings but never thought anything of them until he started being seen in the mental health clinic.  The Veteran reported that during service, his mood swings caused problems.  Dr. G.D. indicated that the Veteran brought copies of records showing nonjudicial punishment notable for such comments as the following:  "His performance was inconsistent-sometimes good, sometimes bad"; "He possesses the capabilities but has an attitude problem"; and "I do not know the source of his problem."  Another witness noted the following:  "For the last five weeks [the Veteran] has been one of the three people who refuel and maintain vehicles and do assorted odd jobs.  He has done an outstanding and enthusiastic job for me.  I would rate him above average in a platoon."  He later commented as follows:  "I personally had no problems with him but he had a bad attitude; such as in, nobody cares about me, I do not care either."  Dr. G.D. related that he discussed these comments with the Veteran.  The Veteran responded that he would get in trouble when he felt depressed.  He would have periods when he would have an instant onset of motivation with high energy and he would become a "super soldier," polish his shoes, spiff up his uniforms, and perform in an outstanding way.  He never felt level.  Dr. G.D. observed that even with all of the Veteran's problems, he was promoted meritoriously to PFC.  Dr. G.D. provided an Axis I diagnosis of bipolar disorder, mixed.  Dr. G.D. maintained that the Veteran gave a supportive history that indicated that his mood instabilities probably began while he was in the USMC and went undiagnosed.  Dr. G.D. indicated that this would need to be further investigated and that the Veteran should be encouraged to file a claim for service connection. 

Thereafter, in a February 1999 VA examination report, the VA examiner provided an Axis I diagnosis of bipolar disorder, mixed.  The examiner indicated that as noted by the service medical records of May 5, 1971, a diagnosis of adolescent adjustment reaction was given during service.  The examiner maintained that in 1971, the DSM-II was in use.  The diagnosis of adolescent adjustment reaction was placed in the category of transient situational disturbances.  The DSM-II defined the symptomatology relating to this adjustment reaction as including irritability and depression associated with school failure, and manifested by temper, outbursts, brooding, and discouragement.  The DSM-II specifically states, "If the symptoms persist after the stress is removed, the diagnosis of another mental disorder is indicated."  The examiner further observed that according to Dr. G.D.'s documentation dated in 1999, Dr. G.D. gave the following assessment: "Patient gives a supportive history, which indicates that his mood instabilities probably began while he was in the USMC and went undiagnosed."  The examiner maintained that he was in agreement with this assessment.  

In a February 2000 VA examination report, another VA examiner provided an Axis I diagnosis of bipolar affective disorder, by history, and an Axis II diagnosis of personality disorder.  The examiner maintained that a review of the report from service clearly indicated that the diagnosis of adjustment reaction was given because the Veteran had multiple problems with his behavior, a manifestation of his personality.  His first contact with a psychiatrist subsequently was in 1996 after a period of 24 years when he received a diagnosis of bipolar affective disorder, which was an entirely different entity.  The Veteran still continued to have some behavior problems consistent with his personality and he was now having some mood disorder problems which was a bipolar affective disorder which were not related.  In other words, the Veteran's problems in the service diagnosed as adjustment reaction were a part of his problems due to a personality disorder.  The examiner maintained that his current problems of bipolar affective disorder were an entirely different kind of an illness and, thus, they were not interconnected for the reasons above. 

The foregoing medical opinions show that Dr. G.D. and the February 1999 VA examiner believe that the symptoms exhibited by the Veteran in service were initial manifestations of a bipolar disorder, while the February 2000 VA examiner believes 
that the symptoms exhibited by the Veteran in service were manifestations of a personality disorder (which generally is not subject to service connection).  The physicians are competent and they have rendered credible medical opinions supported by rationales.  VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  Given all of the foregoing, the Veteran is entitled to the benefit of the doubt.  Accordingly, service connection for bipolar disorder is warranted.


ORDER

The issue of whether new and material evidence has been submitted sufficient to reopen the claim for entitlement to service connection for bilateral recurrent pneumothoraces, thoracotomies, pleurectomies, and wedge resection of apical blebs (claimed as lung condition) is dismissed.  

The claim of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for right lower extremity radiculopathy with right foot drop and residual urinary difficulties is granted.  

Entitlement to service connection for a bipolar disorder is granted. 


REMAND

The Board denied the Veteran's claim of entitlement to service connection for PTSD in November 2007, which was the subject of a Joint Motion for Remand (JMR) in December 2008.  The Board denied the claim again in September 2009, which was the subject of a JMR in October 2010.  The parties to the 2010 JMR observed that the Veteran originally identified records related to incarceration in a military jail during June or July 1971 as related to his alleged in-service PTSD stressor.  VA subsequently requested these records in January 2002.  However, the Veteran's personnel records reflect that he was in fact incarcerated from December 1971 to January 1972.  The Veteran also clarified his dates of incarceration in a subsequent statement dated September 2002.  The parties observed that the record did not reflect that any efforts were made on the part of VA to obtain records of military incarceration for the months of December 1971 and January 1972.  Efforts to obtain these records shall be undertaken.  

Lastly, regarding the claim of entitlement to TDIU benefits, this issue is inextricably intertwined with the AMC/RO's consideration in the first instance the appropriate ratings and effective dates to be assigned the Veteran's bipolar disorder and right lower extremity radiculopathy with right foot drop and residual urinary difficulties as well as the additional development necessary in the remaining psychiatric claim of record.  As such, the Board defers ruling on this matter.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should take all steps necessary to obtain copies of records from the Veteran's period of military incarceration from December 1971 through January 1972 to include any investigative reports of alleged sexual assault while incarcerated in the military jail.  If any records cannot be obtained, the Veteran should be informed of this fact in writing, and a formal finding of unavailability documenting all steps taken should be associated with the claims file.  

2.  The AMC/RO should then readjudicate the claims on appeal in light of all of the evidence of record.  If an issue remains denied, the RO/AMC should provide the Veteran and his representative a supplemental statement of the case as to the issue on appeal, and afford him a reasonable period of time within which to respond thereto.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________			           ________________________
       MICHAEL LANE					 T. MAINELLI
     Veterans Law Judge				  Acting Veterans Law Judge
Board of Veterans' Appeals                                   Board of Veterans' Appeals



                                       ___________________________
TANYA SMITH
	Veterans Law Judge 
Board of Veterans' Appeals





Department of Veterans Affairs


